DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 8-9, filed 11/30/2021, with respect to new claims 19, 27 and 35 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  The application is in condition for allowance.  See Reasons for Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 19: Lines 12-13 are amended to recite --wherein the pair of electrode layers and the solid electrolyte layer provided between the pair of electrode layers have a relative density of 80% or more--.
	Claim 35: the recitation in lines 7-8, “a Li-containing compound which contains Li and two or more shared types of metal elements other than Li,” is amended to recite --“a Li-containing compound which contains Li and two or more shared types of metal elements other than Li including at least Ti and Al--.
Examiner’s Comments
	Claim 19 is amended above to remove the minor informality for ‘the pair of electrode layer and the solid electrolyte’ recited in lines 12-13 because such elements are already recited in lines 1-2 of the instant claim.
	Claim 35 is amended to particularly include at least Ti and Al as the ‘two or more shared types of metal elements other than Li’ in lines 7-8, because the instant claim includes subject matter of canceled claim 1 and claim 6, the latter claim originally depending from canceled claim 4.  Examiner’s amendment to the instant ‘two or more shared types of metal elements other than Li’ recited in lines 7-8.  
	Examiner believes that the amendments above do not further narrow the scope of the claimed inventions but clarifies issues of informalities.  Further, the subject matter of claim 37 is still valid under the amendments made above.
Reasons for Allowance
Claims 19-42 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed all-solid lithium ion secondary batteries are novel over the closest prior art – Choi (US 2014/0356736 A1) and Inda (JP 2010-056093 A – see IDS).
Regarding Claims 19, 27 and 35, Choi and Inda disclose the respective all-solid lithium ion secondary batteries, except for the features: (i) wherein the pair of electrode layers and the solid electrolyte layer provided between the pair of electrode layers have a relative density of 80% or more (claim 19); (ii) wherein the Li-containing compound in the solid electrolyte layer, the Li-containing compound in the intermediate layer, and the Li-containing compound in the active material layer include a shared type of polyanion, the shared type of polyanion in the solid electrolyte layer, the intermediate layer, and the active material layer being identical between the solid electrolyte layer, the intermediate layer, and the active material layer (claim 27); and (iii) wherein contents of Ti and Al are increased in the order of the Li-containing compound in the solid electrolyte layer, the Li-containing compound in the intermediate layer, and the Li-containing compound in the active material layer (claim 35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724